Citation Nr: 0605266	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-18 947A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a skin disability as secondary to service-
connected fibromyalgia.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected fibromyalgia, to include entitlement to an 
extraschedular evaluation.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral plantar fasciitis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


FINDINGS OF FACT

1.  The veteran in this case had periods of active and 
inactive duty for training in the United States Army Reserves 
from 1974 to 1997.

2.  On February 14, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by her authorized representative.  38 
C.F.R. § 20.204 (2005).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


